OFFICE   OF THE All-ORNEY   GENERAL   OF TEXAS
                                    AUSTIN i)) \

G-c.     MAW4
 *--au




                iioa.*.A. l&o-l-ieon
                Cri~%inalDietriotAttorney
                ca?ron, Toxao
               . A erldnal uiatxbt OttOan9~
                                         is xelw
    gat8d to the ~OT~Z&UU net ibPrth-inthoa-6'
    qaossdeatlm efibals%a6~24ttheappoirrbPaat
    or say asnistlust
                    -       autxlot.attwnoy~~The
    appa4tutht of ,6nng
                      ass%Ptantaxldnal dle~at      '&
    attorney poss~ala~tho quallSleatha of.oripioal
    district attorney0ox oouatyattonmy8 smut.&
    xatlfb&    br the 4ionducdaaarn Oowt., ia ‘WC.        ..
    to be a wall4 app4twat        wBus~theiappci4b2a%                .
    of a ua sdsta nto x imla a4 4ltx la t  ltttvr a net
                                                     ey ”
    p o snsss4 g th ep tullflo %tloxaa s  q tlllw
                                                h ayla wo r
    a x ia inadtstriot
                 l       ~to x ne y u
                                    o xo a untya tto r mym
    a ustbo gov(lfpIQd  by ths pmriedms of atfiolo
    S908,R&.s., as tolloar
               "mranaar s& dlstxicrt,cotulty
                    t oriiaoxshallxoqulx6
            z:      5s of alwutle~ ass&tads
            bx olerlcll‘ia
                        the partorrinnoe oi hir
            duths, he sm3.l apply to the Couxhy
            Collluia~onexn'court a$ Ialawuat~
            tar authorityto appoint tioh Uaputiss;
            assistantsor olerku, dating by
            swoxn a~pl4atlon th5 nuab6r aode&,
           -the positiaaa to be fl.l.lsd
                                       at& tbs
                            . -   .’
.                                                            .?:,~
                                       .C..             ,’ .. .
    aaodct tc bc palid..




                      TOus8 Tery ttul~




PCtob